Citation Nr: 0104648	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-15 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date, prior to January 14, 1998, 
for the assignment of a combined 60 percent evaluation for 
inactive rheumatoid arthritis (RA) of multiple joints.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to October 
1967.  

The current appeal arose from an October 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The RO granted entitlement to 
an increased combined schedular evaluation of 60 percent for 
rheumatoid arthritis effective January 14, 1998.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  In an unappealed rating decision in July 1974 the RO 
granted service connection for an active RA process of 
multiple joints with assignment of a 20 percent evaluation.

2.  In an unappealed rating decision of December 1978 the RO 
granted entitlement to an increased evaluation of 40 percent 
for an active RA process of multiple joints.

3.  On March 6, 1997, the veteran reopened her claim of 
entitlement to an increased evaluation for RA of multiple 
joints.

4.  In a March 1997 rating decision the RO denied entitlement 
to an evaluation greater than 40 percent for RA of multiple 
joints.  She was notified of the decision and filed a timely 
notice of disagreement.

5.  On May 28, 1997 the RO furnished the veteran and her 
representative a statement of the case.

6.  In June 1997 the veteran submitted a timely substantive 
appeal.

7.  On December 17, 1997 the veteran submitted a written 
statement withdrawing her appeal on the issue of entitlement 
to an increased evaluation for RA of multiple joints.

8.  On January 14, 1998, the veteran reopened her claim of 
entitlement to an increased evaluation for RA of multiple 
joints.

9.  A February 1998 VA examination disclosed that RA of 
multiple joints was inactive, and initially demonstrated 
ascertainable findings of RA multiple joint symptoms 
supporting a combined 60 percent evaluation.  

10.  In an August 1999 statement the veteran attempted to 
revoke the withdrawal of her substantive appeal in December 
1997, but was outside the one year appeal period following 
the rating decision of March 1997.  


CONCLUSION OF LAW

The criteria for an effective date, prior to January 14, 
1998, for the assignment of a combined evaluation of 60 
percent for inactive RA of multiple joints have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an unappealed original rating decision of July 1974 the RO 
granted service-connection for RA with assignment of a 20 
percent evaluation under Diagnostic Code 5002, effective 
January 28, 1974, date of receipt of claim.  



The evidence at the time of the July 1974 rating decision 
showed that during active duty the veteran complained of 
multiple joint pain of the wrists, fingers, ankles and knees.  
Laboratory tests revealed the presence of RA.  On an initial 
postservice VA examination she complained of cyclic pain of 
the shoulders, hands and knees.  There was evidence of 
nodular thickening of the hands and fingers typical of RA.  
RA latex was positive.  

In an unappealed rating decision of December 1978 the RO 
granted an increased evaluation of 40 percent for RA under 
Diagnostic Code 5002, from September 28, 1978, date of 
receipt of claim.

The evidence on file at the time of the December 1978 rating 
decision consisted of an October 1978 VA orthopedic 
examination report.  It was noted that the veteran used eight 
aspirins a day for marked stiffness, pain and loss of hand 
grip.  At times she was unable to walk due to severe painful 
feet.  She missed time from work which caused her problems.  

Range of motion of the lumbar spine revealed forward flexion 
of 40 degrees and extension backwards less than 5 degrees.  
Lateral bending was in the range of 10 degrees.  Straight leg 
raising was to 60 degrees bilaterally.  The hands revealed 
minimal fusiform swelling of the proximal interphalangeal 
joints.  In making a fist the fingertips lacked 3 centimeters 
(cms) from reaching the distal palmer crease.  Flexion of the 
knees was limited to 100 degrees bilaterally.  It was noted 
that she felt pain at the point of maximum range of all 
normal functions tested and that shoulder motion was limited 
to 90 degrees on abduction.  External rotation was to 45 
degrees.  Negative lates fixation test was noted.  

On March 6, 1997 the veteran reopened her claim for an 
increased evaluation for RA with specific reference to her 
left knee.  She also filed a claim for a temporary total 
convalescence rating pursuant to the criteria of 38 C.F.R. 
§ 4.30 (2000).  

In support of her claim she submitted a February 27, 1997 
statement from DLH, M.D.  He noted having examined the 
veteran for left knee symptoms associated with probable tear 
of the lateral meniscus at work on the 26th of February.  She 
gave a history of RA of the left knee at age 18.  She had had 
a series of shots in her knee in the past.  

On March 17, 1997, the veteran submitted a private medical 
statement dated March 4, 1997 from Dr. DLH.  He noted having 
treated the veteran for a left knee injury that had occurred 
on February 26, 1997.  It was noted that a magnetic resonance 
imaging (MRI) scan had demonstrated a complex tear involving 
the anterior horn of the lateral meniscus, plus a small tear 
in the posterior horn of the medial meniscus.  She was 
scheduled for surgery on March 11, 1997 and it was estimated 
that she would be off for six weeks starting February 27, 
1997 with a return to work date of April 12, 1997.  

March 11, 1997 hospital records from St. Clare Hospital show 
the veteran was admitted to the hospital and underwent 
arthroscopic surgery of the left knee with partial medial and 
lateral meniscectomy, plus debridement of the medial femoral 
condyle and shaving of the patella.  

In March 1997 the RO denied entitlement to an increased 
evaluation for RA of multiple joints, thereby affirming the 
40 percent evaluation in effect under Diagnostic Code 5002.  

Also, the RO denied entitlement to a temporary total 
convalescence rating under 38 C.F.R. § 4.30 for arthroscopic 
surgery of the left knee in March 1997.  Treatment was 
reportedly rendered for an intercurrent left knee injury that 
was unrelated to her service-connected RA.  She was notified 
of the decision.

In April 1997 the veteran submitted a notice of disagreement 
with the denial of a temporary total convalescence rating.  
She stated that she was not requesting an evaluation greater 
than 40 percent for multiple joint RA, but only a 100 percent 
evaluation for convalescence.  She requested a personal 
hearing at the RO.  


On May 28, 1997 the RO furnished the veteran and her 
representative a statement of the case (SOC) on the issues of 
entitlement to a disability rating greater than 40 percent 
for multiple joint RA, and a temporary total convalescence 
rating.

Private medical records dating from approximately February to 
June 1997 refer to treatment of the left knee.  

In a June 1997 statement, Dr. DLH noted having treated the 
veteran since February 27, 1997, for arthritis of the left 
knee.  In March 1997 she had had an arthroscopy for partially 
torn meniscus.  She was authorized to return to work on April 
14, 1997. An examination of the left knee revealed moderate 
effusion indicative of an ongoing problem with arthritis of 
the left knee.   

Other earlier dated private medical records going back to 
approximately September 1990 primarily referred to treatment 
for disorders other than RA.  

On June 12, 1997, the veteran provided oral testimony before 
a hearing officer at the RO. She submitted a substantive 
appeal at the hearing.  At the hearing it was noted that she 
was filing a timely appeal with the issues of entitlement to 
a disability rating greater than 40 percent for multiple 
joint RA, and a temporary total convalescence rating. 

An October 1997 VA orthopedic examination report shows that 
the veteran related that her joint pain of the shoulders, 
elbows, hands, and knees occurred sporadically.  The 
examiner's review of the claims file showed evaluations for 
rheumatoid factor were negative as was an antinuclear 
antibody (ANA).  

On objective examination, the veteran was described as a 
well-appearing individual who was in no acute distress.  The 
examination was limited to the joints. 

The left knee was significant for scars consistent with 
arthroscopic procedure.  There was tenderness on the medial 
tibial plateau line and pain was produced with passive 
motion.  Range of motion was limited from 0 degrees to 130 
degrees with production of pain.  Otherwise, the knee was 
stable to varus and valgus stressors, and anterior and 
posterior drawer test was not attempted secondary to 
production of pain.  

The right knee was essentially unremarkable for gross 
abnormalities.  Full range of motion was demonstrated with 0 
to 145 degrees of flexion with a minor amount of pain 
produced from 130 degrees to 145 degrees.  The shoulders 
revealed a full, painless range of motion with flexion and 
abduction to 180 degrees bilaterally, and external and 
internal rotation to 90 degrees bilaterally.  

An examination of the hands was unremarkable for gross 
abnormalities.  There was no ulnar deviation.  All the joints 
in the hands had full range of motion with no rubor, calor or 
duller was appreciated.  The wrists bilaterally had full, 
painless range of motion with dorsiflexion to 70 degrees, 
volar flexion to 80 degrees, ulnar deviation to 45 degrees, 
and radial deviation to 20 degrees.  The elbows were 
unremarkable for point tenderness, and they had full painless 
range of motion with 145 degrees flexion and zero degrees 
extension.

The examiner noted that the veteran was found to have mild 
degenerative changes of the left knee, and that ligamentous 
instability could be observed in severe cases of degenerative 
and arthritic joint disease.  However, in the veteran's case, 
it could be that secondary to the pain produced by the 
inflammatory joint disease, she weighted or unweighted in an 
irregular fashion which, combined with her obese state, 
resulted in a meniscal tear.  He noted that a review of the 
claims file was notable for a positive rheumatoid factor, and 
subsequent analysis revealed a negative rheumatoid factor.  
This was an interesting finding; however, the absence of a 
rheumatoid factor did not necessarily rule out the presence 
of RA.  It was likely that the veteran's complaints of 
various joints being impacted were due to the inflammatory 
joint disease from which she suffered. 

In December 1997 the RO granted a temporary total 
convalescence rating for RA with secondary meniscal tear of 
the left knee under 38 C.F.R. § 4.30 from February 27, 1997 
through April 30, 1997, with reduction to the 
preconvalescence 40 percent evaluation effective May 1, 1997.  
It was noted that the veteran withdrew her appeal with 
respect to an increased evaluation for multiple joint RA.  

A Decision Review Officer Conference Report of December 15, 
1997 shows that the veteran was to withdraw her appeal with 
respect to an increased evaluation for RA.  There was no 
summary of discussion.  She did not sign the report nor did 
she submit a written statement in writing withdrawing her 
appeal.  

In a written statement dated December 17, 1997, the veteran 
formally withdrew her appeal with respect to an increased 
evaluation for multiple joint RA.  On January 14, 1998, the 
veteran reopened her claim for an increased evaluation for 
multiple joint RA.  She claimed that her condition had 
worsened considerably.

In support of her reopened claim she submitted a statement 
dated July 17, 1997, from GH, M.D.  He noted that the 
veteran's medical history included surgery in 
March 1997.  She stated that she had continual pain and joint 
swelling.  The physical examination findings reflected 
minimal left knee effusion with marked tenderness over the 
medial tibial plateau anteriorly.  Anterior drawer sign was 
minimal, but dramatically increased her tenderness.  Lateral 
and medial ligament appeared intact.  There was discomfort 
with flexion and minimal crepitus.  Review of the fingers, 
wrists, knees and ankles did not reveal deformities 
suggestive of advanced RA.  

A February 1998 VA orthopedic examination report shows the 
veteran was right-handed.  On objective examination she 
walked slowly with short steps, using a right handed cane.  
She was able to mount the scale and mount the examining table 
reasonably effectively, but she manifested pain behavior in 
the process.  She was unable to squat or kneel because of the 
pain and limited range of motion of the left knee.  Range of 
motion of the left knee was from 0 to 64 degrees, and she 
guarded it extensively.  

The examiner did not demonstrate any laxity or anterior or 
posterior drawer sign, but there was considerable crepitus in 
the subpatellar areas bilaterally.  There was a mild effusion 
of the left knee.  The right knee range of motion was from 0 
to 112 degrees.  The examiner noted that some of the limited 
range was due to the size of the thigh and calf.  There also 
was crepitus over the right knee but no significant effusion, 
no laxity, no anterior or posterior drawer sign and 
McMurray's sign was negative.  There was no significant 
hyperthermia of the right knee.  There was a slight 
hyperthermia of the left knee. 

Hand grip was about 4/5 bilaterally.  There was very minimal 
swelling of the joints of the hands and wrists with no 
significant thermal increase.  Range of motion of the wrist 
on the right revealed palmar flexion to 70degrees, and, on 
the left, 65 degrees.  Dorsiflexion on the right was 62 
degrees and, left, 45 degrees.  Ulnar deviation on the right 
was 43 degrees and, left, 54 degrees.  Radial deviation on 
the right was 14 degrees and, left, 12 degrees.  Pronation 
and supination were in excess of 85 degrees bilaterally.  She 
complained of pain in the wrists with measurement and 
manipulation.  She complained of pain in the elbows.  Range 
of motion of the right elbow was from 0 to 142 degrees and on 
the left, from 0 to 140 degrees.  There was no hyperthermia 
of that joint or significant induration.

Range of motion of the shoulders revealed that, on the right 
the veteran had limited range of motion in extension.  She 
could go to 45 degrees.  The examiner passively moved it to 
50 degrees, but there is some discomfort.  Otherwise, 
internal and external rotation, abduction, forward flexion 
and adduction were fairly well-preserved on the right.  On 
the left, the external rotation was 30 degrees and maximum 
was 42 degrees through pain.  Abduction and forward flexion 
were to about 90 degrees.  She complained of severe pain in 
the process.  Passively, forward extension of the shoulder 
resulted in pain as well.  Maximum inversion was to 90 
degrees without pain in the shoulder, but she complained of 
pain in the wrist and in the elbow.  With resistance against 
external rotation, she complained of pain in the elbow and 
the wrist.  There was no hyperthermia of the joint, but she 
did have considerable discomfort and decreased range of 
motion of the shoulder joint. 


On examination of the hands she could make a complete fist 
and fully extend the hand.  Range of motion of all the digits 
including the thumb were preserved.  She has diffuse 
tenderness of all joints of the hands.  There was mild 
hyperthermia on the dorsum of each hand but not on the 
fingers or the wrists.  She did not have symptoms in the 
ankles.  There were no classical RA changes of the hands or 
of the toes that were discernible 

Assessment was as follows: 1.  Previous diagnosis of 
rheumatoid arthritis; 
2.  Degenerative disease of the knees, greater on the left 
with range of motion limitations as described; 3.  
Significant limited range of motion of the left shoulder 
without evidence of subluxation and equivocal findings 
relative to impingement; 
4.  Mild discomfort of the right shoulder with limited range 
of motion on extension with no signs of significant 
impingement, subluxation or rotator cuff injury; 5.  Mild 
synovitis involving the hands without classic rheumatoid 
changes; 6.  Fairly well-preserved range of motion of the 
elbow without pain with maximum flexion and mild pain with 
extension of the left elbow without effusion or hyperthermia.  

The examiner's discussion noted that this was apparently a 
case of seronegative RA with degenerative changes 
intermingled with the inflammatory changes.  

In October 1998 the RO separately rated the veteran's 
inactive RA process based on limitation of motion of the 
affected joints.  The combined service-connected evaluation 
with consideration of the bilateral factor was increased from 
40 percent to 60 percent disabling effective January 14, 
1998, date of receipt of reopened claim. 

In October 1998, the veteran filed a timely notice of 
disagreement with the effective date of the 60 percent 
evaluation for RA claiming that May 1, 1997 was the valid 
effective date as she had continuously pursued her appeal 
since that time. 

In August 1999, the veteran submitted a timely substantive 
appeal following receipt of an SOC.  She claimed that in 
December 1997, she had withdrawn her earlier appeal, under 
duress from the RO hearing officer, in order to get a 100 
percent temporary total convalescence rating under 38 C.F.R. 
§ 4.30.  She claimed that her representative had informed her 
that the RO hearing officer would only approve her claim for 
convalescence benefits if she were to withdraw her claim for 
an increased rating for multiple joint RA.  


Preliminary Matters

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act of 2000 (November 
9, 2000; 114 Stat. 2096) to be codified at 38 U.S.C.A. 
§ 5103(a).  This law eliminates the well-grounded requirement 
and amplifies the duty to notify and assist.  Its enactment, 
together with that of S. 1402, repeals the "McCain 
Amendment." 

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the "Veterans Claims Assistance Act of 
2000", signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  

The notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. § 
5103A(b)(1), (2).  The law further states that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c), 
the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(d).  

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, alters former 38 U.S.C.A. 
§ 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  



When there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5107. See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Although the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000,
the Board may proceed to issue a decision at this time.   

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  Accordingly, the Board 
finds that the appellant is not prejudiced by the Board 
entering a decision on the merits since remanding this case 
would be superfluous and serve no useful purpose.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that a variety of extensive medical records 
have been associated with the veteran's claims folder.  They 
include private and VA medical records, including reports of 
VA special examinations that are pertinent to the issue on 
appeal.  The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim at this time.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the Veterans Claims Assistance Act of 2000. 


Criteria

Under pertinent law and regulations, as interpreted by the 
Court, when an issue has been previously denied by the Board, 
such claim may not be reopened and allowed in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105, (West 
1991).  (Earlier versions of the law and regulation are 
essentially in accord).

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of the mailing of the result of 
the initial review or determination.  A substantive appeal 
must be filed within 60 days from the date that the RO mails 
the statement of the case to the appellant, or within the 
remainder of the one year period from the date of the 
notification of the rating decision, whichever period ends 
later.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(2000).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in § 
3.105 of this part.  38 C.F.R. § 3.104(a).

The effective date of an evaluation and entitlement of an 
award of pension compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a)(West 1991); 38 C.F.R. 
§ 3.400.  The effective date of compensation based on new and 
material evidence received after a final disallowance, is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii)(2000).


The date of an award of increased compensation is the 
earliest date as of which it is factually determined that an 
increase in disability had occurred, if claim is received 
within one year from such date; otherwise, date of receipt of 
claim.  38 C.F.R. 
§ 3.400(o)(2) (2000). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151 (2000).  
A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim for pension may be 
considered to be a claim for compensation.  Id.  38 C.F.R. 
§ 3.151(a) (2000).

In accordance with 38 C.F.R. § 3.157(b)(1(2000) the date of 
outpatient or hospitalization examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim. 

Evidence from a private physician or lay man will be the date 
of receipt of such evidence when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2000).

When evidence is received from State and/or other 
institutions submitted by or on behalf of the veteran and 
entitlement is shown, date of receipt by VA of examination 
reports, clinical records and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions or 
other Government hospitals.  38 C.F.R. § 3.157(b)(3)(2000).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R., Part 4.  Separate 
diagnostic codes identify the various disabilities. 

Under Diagnostic Code 5002, a 100 percent disability 
evaluation is provided where there are constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.  A 60 percent rating is provided 
where there is objective medical evidence of symptoms less 
than those required for a 100 percent rating but with weight 
loss and anemia productive of severe impairment of health, or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  
Symptom combinations productive of definite impairment of 
health, objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year warrant a 40 percent evaluation. One or two 
exacerbations a year in a well-established diagnosis, is 
rated at the minimum 20 percent disabling rate.  With regard 
to chronic residuals the rating is as follows: residuals such 
as limitation of motion or ankylosis, favorable or 
unfavorable, are rated under the appropriate diagnostic codes 
for the specific joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Note: The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  The 
higher evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5002.

Under Diagnostic Code 5201, a minimum 20 percent evaluation 
is provided for limitation of motion at the shoulder level 
where either the major or minor upper extremity is involved.

When flexion of the major or minor forearm is limited to 100 
degrees, a 10 percent evaluation is assigned.  38 C.F.R. 
4.71, Diagnostic Code 5206. 

Diagnostic Code 5215 authorizes a 10 percent rating for 
limitation of motion of the wrist (major or minor), if 
dorsiflexion is less than 15 degrees or palmar flexion is 
limited in line with the forearm.  

When there is cartilage, semilunar, removal of, symptomatic, 
10 percent is assignable under Diagnostic Code 5259.

Under Diagnostic Code 5260 for flexion limited to 45 degrees, 
a 10 percent evaluation is provided. 

Under Diagnostic Code 5261 for limitation of extension of the 
leg to 10 degrees, a 10 percent evaluation is provided. 

The bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out, and 
the rating for such disabilities including the bilateral 
factor will be treated as one disability for the purpose of 
arranging in order of severity and for all further 
combinations.  38 C.F.R. § 4.26 (2000).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2000).


Analysis

At the outset the Board notes that the issue on appeal is 
limited to entitlement to an effective date, prior to January 
14, 1998, for the assignment of a combined 60 percent 
evaluation for inactive RA of multiple joints.  The veteran 
is satisfied with the combined 60 percent evaluation for 
multiple joint RA granted by the RO in October 1998; however 
she disagrees with the effective date of January 14, 1998, 
claiming that the combined 60 percent evaluation should be 
retroactive to May 1, 1997, since she continuously pursued 
her reopened claim filed in March 1997.

In reviewing the record, the Board notes that the remote 
rating decisions of July 1974 and December 1978 are final, 
and supported by the evidence then of record.  Moreover, 
there are no allegations of clear and unmistakable error in 
the assigned evaluations of either rating decision.




The record is silent until March 6, 1997, when the veteran 
filed a reopened claim of entitlement to an increased 
evaluation for multiple joint RA.  She filed a timely notice 
of disagreement from the denial of her claim by the RO 
subsequently in March 1997.  Also, she filed a timely 
substantive appeal following receipt of an SOC.

Significantly, the Board notes that in December 1997 the 
veteran submitted a written statement withdrawing her appeal.  
A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2000).  

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  The Board notes 
that the veteran never attempted to retract the withdrawal of 
her substantive appeal until August 1999, a time dating 
beyond the one year time limit under  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302 (2000).  Accordingly, the 
March 1997 RO rating decision is final.  Id.  

The veteran does not argue clear and unmistakable error in 
the March 1997 RO rating decision.  Rather she claims that 
she was coerced into withdrawing her substantive appeal in 
December 1997 on the issue of an increased rating for 
multiple joint RA by the RO hearing officer in exchange for 
the grant of convalescence benefits under 38 C.F.R. § 4.30.  
She claims that her service representative was aware of the 
situation and informed her of the hearing officer's proposal.  

The Board points out that neither the evidence of record nor 
the veteran's representative are shown to support the 
veteran's contention of having withdrawn her appeal in 
December 1997 under duress from the RO hearing officer.  

Moreover, the Board may not overlook the fact that in an 
April 1997 statement, she already was considering dropping 
the increased rating claim for multiple joint RA for 
appellate review before having any contact with the RO 
hearing officer in June 1997.  Such a baseless contention has 
no impact on the finality of the March 1997 rating decision. 

On January 14, 1998 the veteran reopened her claim of 
entitlement to an increased evaluation for multiple joint RA.  
She was subsequently afforded a VA examination in February 
1998 in connection with her claim.

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 38 
U.S.C.A. § 5110(a), (b)(2) (West 1991) and 38 C.F.R. §§ 
3.400, 3.400(o)(1), (2) (2000) which provide that the 
effective date shall be the date of claim, but that increased 
disability compensation may be granted from the date an 
ascertainable increase occurred during the one year period 
prior to the date of claim, or date of receipt of claim.  

However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later of 
the dates that it is shown that the requirements for an 
increased evaluation are met or the date the claim for an 
increased evaluation is received.  See, Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993).

In this case, the Board has undertaken a comprehensive review 
of the evidence submitted following the unappealed March 1997 
RO rating decision including private medical records and VA 
orthopedic examination reports.  Significantly, the Board 
finds that the February 1998 VA orthopedic examination report 
initially demonstrated ascertainable findings of (inactive) 
RA multiple joint symptoms supporting a combined 60 percent 
disability picture based upon the criteria utilized by the RO 
in October 1998 as cited above.  

The Board notes that prior to the February 1998 VA orthopedic 
examination, the pertinent medical evidence basically lacked 
objective findings of RA symptomatology affecting both 
shoulders, elbows, wrists, hands, fingers, ankles, feet, and 
toes in combinations supportive of the combined 60 percent 
rating established by the RO in October 1998.  For the most 
part, the evidence prior to February 1998 referred to the 
veteran's left knee alone as opposed to the complete RA 
disability picture.  Therefore, the RO liberally construed 
the principle of reasonable doubt in favor of the veteran by 
assigning January 14, 1998, date of receipt of reopened 
claim, as the effective date for the grant of a combined 60 
percent evaluation for (inactive) multiple joint RA. 

In light of the reasoning advanced above, the Board concludes 
that the preponderance of the evidence is against the claim 
of entitlement to an effective date, prior to January 14, 
1998, for the grant of a combined 60 percent evaluation for 
multiple joint RA. 


ORDER

Entitlement to an effective date, prior to January 14, 1998, 
for the grant of a combined 60 percent evaluation for 
inactive multiple joint RA is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

